In an action seeking (1) a judgment declaring that the defendant has violated a collective bargaining agreement and (2) the retroactive promotion of the plaintiffs Thomas Punk and Robert Poppe with pay and benefits, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Morrison, J.), entered October 11, 1985, which dismissed the action as barred by the Statute of Limitations.
Ordered that the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Morrison at *535Special Term. Rubin, J. P., Lawrence, Keeper and Spatt, JJ., concur.